PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,141,097
Issue Date: 2021 Oct 12
Application No. 16/396,316
Filing or 371(c) Date: 26 Apr 2019
Attorney Docket No. 14014-008001/PSU 2018-4735 

:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the APPLICATION FOR PATENT TERM ADJUSTMENT UNDER 37 C.F.R. § 1.705(b) filed February 15, 2022, requesting that the patent term adjustment indicated on the above-identified patent be corrected to indicate that the term of the above-identified patent is extended or adjusted by one hundred forty-seven (147) days.  

The petition to correct the patent term adjustment indicated on the above-identified patent to indicate that the term of the above-identified patent is extended or adjusted by one hundred forty-seven (147) days is GRANTED. 

The Office acknowledges submission of the $210.00 fee set forth in 37 CFR 1.18(e).

Patentee asserts that the 7-day period of reduction under 37 CFR 1.704(c)(10) in connection with the submission of an amendment or other paper filed after a notice of allowance has been given of mailed filed July 21, 2021 is not warranted because the amendment was expressly requested.1 Upon review, the paper filed July 21, 2021 was filed in response to the Notice to File Corrected Application Papers Notice of Allowance Mailed mailed June 16, 2021. Therefore, the paper filed July 21, 2021 was expressly requested by the Office, and is therefore considered a paper which is not a failure to engage in reasonable efforts to conclude processing or examination. The 7 day period of reduction for applicant delay is removed and replaced with a 0 day period of reduction.

The application is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by one hundred forty-seven (147) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  	Adjusted PTA calculation 
Copy of DRAFT Certificate of Correction



    
        
            
        
            
    

    
        1 See Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inv. v. Iancu, 85 FR 36335 (Jun. 16, 2020)